United States Pretrial Services
Southern District of New York
MEMORANDUM

Te: Honorable Richard M, Berman

 

 

United States District Judge USDC SDNY

From: Rena Bolin DOCUMENT
United States Pretrial Services Officer ELECTRONICALLY FILED

DOC #:
Re: Misty Alizette Infante DATE FILED:
tL: 19-CR-00880-RMB-3

 

 

 

 

 

 

Date: December 20, 2019
The attached memo was prepared by Pretrial Services Officer Rena Bolin (212) 805-4309.

We are respectfully requesting direction from the Court. Please initial the appropriate box(es)
and return this form to us so that we may comply with your instructions.

[ ] I have reviewed the information that you have supplied. I do not believe that this matter
requires any action by the Court at this time.

Fretvial shat!
A Misineleanalaaiceiih
in

Courtroom # 178 on ‘E7120 at 00am |
Date Time

inform all parties concerned that | will conduct a Bail Review Hearing

[ ] I request that a Bail Review Hearing be conducted by:
[ } The presiding Magistrate Judge in courtroom # 5A,
[ ] The District Court Judge presiding in Part L

[ j Judicial Officer at his/her earliest convenience.

[ ]  Idirect that the U.S. Attorney’s office prepare a bench warrant for my signature, for
violations of conditions of release.

Dated: New York, New York SO ORDERED

December a3 , 2019 ee .

Honorable Richard M. Berman
United States District Judge

 

 

 
